Title: From George Washington to Edmund Randolph, 23 October 1793
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            Mount Vernon 23d Oct. 1793
          
          Your letter of the 14th only came by the Post of last night, to Alexandria, & this
            is sent thither to day, that it may go by tomorrow’s Mail, & thereby reach you as
            soon as the nature of the case will admit.
          As you have given no positive opinion respecting the Power of the Executive to change
            the place for Congress to meet at, & as it is uncertain what will be the result of
            this business; I am really at a loss to decide which of the three houses mentioned in the P.S. to your letter of the above date would best suit me, or
            whether either of them wd.
          If from the present state of the malady, with which Philadelphia is visited, &
            there is an unfavorable prospect of its ceasing, Germantown should be thought unsaf⟨e⟩
            &, of course an ineligable spot for Congress ⟨to⟩ sit in, or meet at even in the
            first i⟨n⟩stance, any kind of lodging & board would suffice
            for the short stay I sho⟨uld⟩ have to remain there, especially as all the time not
            e⟨m⟩ployed in business with the heads of Dep⟨art⟩ments & yourself might be spent in
            li⟨ttle⟩ excursions to places at a small dist⟨ance⟩ therefrom—of course all idea of
            furnishing, & keeping a house myself, (being entirely unprovided with Servants or
            means of any sort) ought to be banished entirely if it be practicable—& some rooms,
            even in a tavern, (if I could be retired in them) taken in preferrence. On the other
            hand, if my stay there is likely to be of any continuance, then, unquestionably Colo.
            Franks’ (if to be had) wd suit me best—because most commodious for myself, & the
            entertainment of Company—& next to this Bensel’s.
          This is the light in which the matter strikes me, at this distance—but as you are on
            the spot—know more precisely than I possibly can do, the real state of things—and
            besides, have been in the way of hearing the various opinions of People on the subje⟨ct⟩
            of what Congress ought to d⟨o,⟩ I would leave much to your judgment. I shall set out so
            as to be in Germantown, or thereabouts, the first of November, if no difficulties are
            encountered on the Road—As there can be but a short interval between your receipt of
            this letter, & my arrival, any place might do for my first reception.
          It is not in my power to dispatch a servant before me—I shall have but two neither of
            which can be spared for such a purpose—these with five horses—Mr Dandridge &
            myself—form the total of my family & equipage. It
            would be very convenient for me therefore to meet a letter from you at Wilmington, that
            I may know better how to proceed from thence—& where to cross the Schuylkill.
          My best wishes, in which Mrs Washington unites, attend you Mrs Randolph and family—we
            are glad to hear that your apprehensions on acct of Peyton have subsided. With sincere
            esteem & regard I am yours Affecte
          
            G. W——n
          
         